DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response to Final Office Action filed with the Office on 1 June 2021, regarding the Roche Diabetes Care, Inc. application.

Claims 21-35 and 37 are currently pending and have been fully considered.

The terminal disclaimer filed on 1 June 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,429,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
Allowable Subject Matter
Claims 21-35 and 37 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is the previously cited US Patent 8,992,750 to Beaty, et al.  However, Beaty does not describe or suggest a test element having a working electrode including a first body portion and a counter electrode including a second body portion, at least two second connective necks, and a third body portion coupled to one of the at least two second connective necks.  These limitations are required in each of independent claims 21, 26 and 32; and thus the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
2 June 2021